Citation Nr: 0809389	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO. 06-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for right wrist 
traumatic arthritis, including the issue of whether service 
connection should be granted.

2. Entitlement to service connection for a nerve condition of 
the neck.

3. Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

4. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

5. Entitlement to a compensable rating for a scar on the left 
ring finger.

6. Entitlement to a compensable rating for impotence.

7. Entitlement to a compensable rating for folliculitis.

8. Entitlement to a compensable rating for peripheral 
neuropathy of the bilateral legs/feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, February 2006, and 
August 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which, in pertinent part, continued the veteran's 20 percent 
rating for diabetes mellitus, and continued the veteran's 
noncompensable ratings for impotence, scar on the left ring 
finger, folliculitis, and peripheral neuropathy of the 
bilateral legs/feet, denied service connection for nerve 
condition of the neck, declined to reopen the veteran's claim 
for service connection for right wrist traumatic arthritis, 
and continued the 70 percent rating for PTSD.

In December 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

Effective August 1992, the veteran is in receipt of a total 
disability evaluation (100%) based upon individual 
unemployability. Effective January 2001, he is also in 
receipt of special monthly compensation due to loss of a 
creative organ.

The Board's decision on the petition to reopen the claim of 
service connection for right wrist traumatic arthritis and 
the claims for increased ratings for PTSD, diabetes mellitus, 
impotence, and peripheral neuropathy of the bilateral 
legs/feet is set forth below. The claims for service 
connection for right wrist traumatic arthritis, on the 
merits, and a nerve condition of the neck, and the claims for 
increased ratings for a scar on the left ring finger and 
folliculitis are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the June 1989 RO decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
right wrist traumatic arthritis and raises a reasonable 
possibility of substantiating the claim.

2. PTSD manifests with social isolation, severe depression, 
suicidal ideation, homicidal ideation, panic attacks two 
times per week, sleep impairment, nightmares, severe anxiety, 
irritability, lack of interest in activities, short attention 
span, paranoid ideation, auditory hallucinations, fair to 
poor short-term memory, increased arousal, outbursts of 
anger, difficulty concentrating, and hypervigilance.

3. Diabetes mellitus necessitates a controlled diet and 
insulin; it does not require regulation of activities.

4. Impotence is not associated with any deformity of the 
penis, removal of the glans, or atrophy or removal of the 
testis.

5. Peripheral neuropathy of the bilateral legs/feet manifests 
with minimal decrease in light touch and pinprick in L5 
distribution, with normal sensation examination of the lower 
extremities, normal muscle strength, and normal reflexes.


CONCLUSIONS OF LAW

1. Evidence received since the final June 1989 RO decision, 
which denied the claim of service connection for a right 
wrist disability, is material, and the veteran's claim for 
this benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

2. The criteria for a disability rating in excess of 70 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2007).

3. The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2007).

4. The criteria for a compensable disability rating for 
impotence have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.115b, Diagnostic Code 7599-7522 (2007).

5. The criteria for a compensable disability rating for 
peripheral neuropathy of the bilateral legs/feet have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for right wrist 
traumatic arthritis. The claim of service connection for 
right wrist traumatic arthritis was previously considered and 
denied by the RO in a June 1989 rating decision. The veteran 
was notified of this decision in a June 1989 letter but did 
not appeal this decision and as such, the June 1989 rating 
decision is final. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 
20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a December 2005 letter, the RO advised 
the veteran that the claim for service connection for right 
wrist traumatic arthritis was previously denied and had 
become final. The RO defined the terms "new" and 
"material" and explained the reasons for the previous 
denial. The RO indicated that the evidence submitted must 
relate to this fact in order to be new and material. This 
notification letter satisfies the requirements of Kent. 
Furthermore, the Board finds the evidence associated with the 
claims file is sufficient to reopen the claim for service 
connection for right wrist traumatic arthritis and as such a 
deficiency in notice, if any, does not inure to the veteran's 
prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the June 1989 rating decision, the evidence of 
record consisted of the veteran's service medical records, a 
VA examination report, and private medical records. 
Subsequently, the veteran submitted VA treatment records, lay 
statements, and testified during a Board hearing.

The evidence submitted subsequent to the June 1989 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In this regard, 
originally in November 1978, the claim for service connection 
for a right wrist disability was denied because there was no 
evidence that the claimed disability was incurred in service. 
In a June 1989 rating decision, the claim for service 
connection for a right wrist disability was denied as the 
veteran had not submitted new and material evidence to reopen 
the claim. Evidence of record at the time of the June 1989 
rating decision included service medical records that were 
devoid for any complaint, treatment, or diagnosis of a right 
wrist injury. Also included was an October 1978 VA 
examination report that shows the veteran reported that he 
was injured in Vietnam in 1967 when a jeep turned over 
injuring his low back, right wrist, and ankle. He stated that 
he was told that he had a severe strain of the right wrist. 
October 1978 X-ray of the right wrist revealed deformity 
distal radius compatible with healed trauma, non-union 
fracture carpal-navicular, and degenerative arthritis radial 
carpal joint. The diagnosis was residuals injury right wrist 
with degenerative arthritis. Non-VA records from August 1985 
to January 1986 show that the veteran was diagnosed with 
severe arthritis of the right wrist and underwent total wrist 
prosthesis. An August 1985 record shows that the veteran 
injured his wrist in 1977.

The evidence submitted since the June 1989 RO rating decision 
includes a lay statement from R.T., dated in July 1989, which 
states that he served with the veteran in Vietnam and 
witnessed the veteran injure his right wrist in a jeep 
accident. A September 1984 VA X-ray report, received in March 
1993, reveals a healed fracture carpal-navicular with 
narrowing of the radial carpal joint, healed chip fracture 
ulnar styloid process, no evidence of acute fracture. It was 
noted that the veteran fell injuring his right wrist. 
Received in March 1993 was a September 1984 VA treatment 
record that shows the veteran fell and injured his right 
wrist four days ago and caught himself with the right arm. 
The veteran reported that he was status post a wrist fracture 
in Vietnam. The diagnosis was chronic right wrist pain. An 
August 1994 statement from R.T. also states that the veteran 
was involved in a jeep accident while in Vietnam. A January 
1996 VA treatment record shows the veteran had loss of 
function of the right hand and wrist. An October 2002 VA 
treatment record shows history of a right wrist replacement 
in 1985. Received in July 2006 was a September 1989 VA 
treatment record that shows the veteran had a healed right 
wrist scar. During his December 2007 Board hearing, the 
veteran testified that while he was in the service, he was 
involved in a land mine explosion and in a rollover accident 
that caused his right wrist injury and subsequent disability.

Presumed credible for the limited purpose of ascertaining its 
materiality, the July 1989 lay statement from R.T., which was 
submitted after the final June 1989 rating decision, reflects 
evidence of an in-service injury to the veteran's right 
wrist. This evidence is material as it relates to an 
unestablished fact, which is evidence of an incurrence of an 
in-service injury. 

Accordingly, the Board finds that the claim for service 
connection for right wrist traumatic arthritis is reopened.


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2006. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims for increased ratings; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. A March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to the increased rating claims included in this 
decision, the Board is aware of the Court's recent decision 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the February 2006 VCAA letter does not contain the 
level of specificity set forth in Vazquez-Flores, such does 
not constitute prejudicial error because of evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements during his August 2005 and September 2005 VA 
examinations for peripheral neuropathy, impotence, diabetes 
mellitus, and PTSD, during his July 2006 VA examination for 
PTSD, and during the December 2007 Board hearing, in which a 
description was made as to the effect of the service-
connected disabilities on his daily life. The Board notes 
that the veteran is not currently working. These statements 
indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher rating. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007). This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Finally, the November 2005 and August 2006 rating decisions 
include a discussion of the rating criteria utilized in the 
present case, and this criteria was set forth in further 
detail in the January 2006 and July 2007 Statements of the 
Case (SOCs). The veteran was accordingly made well aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second and third notification requirements of 
Vazquez-Flores.

Regarding VA's duty to assist in obtaining evidence necessary 
to substantiate a claim, the service medical records, VA 
outpatient treatment records, and reports of VA examination 
are associated with the claims file. Additionally, the 
veteran presented testimony at a Board hearing in support of 
his claims and the transcript of that hearing is of record.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

The veteran contends that his PTSD, diabetes mellitus, 
impotence, and peripheral neuropathy of the bilateral 
legs/feet are more severe than the current ratings reflect. 
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
veteran's symptoms, as applied to the applicable rating 
provisions, do not warrant increased ratings. Because the 
preponderance of the evidence is against the claims, the 
claims will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

A. PTSD

The criteria for rating PTSD provided at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, indicate that total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
of the American Psychiatric Association (DSM-IV). As 
indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
the Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness. The DSM-IV describes a GAF score of 41 to 50 as 
reflecting a serious level of impairment, e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job. See 38 
C.F.R. § 4.130. 

On September 2005 VA examination, the veteran reported that 
he thought many times about killing himself, but said that he 
could not do it because of his religion. He did not have the 
ability to relate to other people in a meaningful way. He had 
no friends and did not feel close to his family. The examiner 
noted that the veteran had very poor psychosocial functional 
status. The examiner noted that the veteran verbalized severe 
depression. He had no recreational or leisure pursuits. 
Mental status examination revealed that there was no real 
impairment of his thought processes, except that everything 
he processed was with a paranoid tinge. He had flashbacks of 
Vietnam, about much death and destruction but no true 
delusions or hallucinations. It was only toward the end of 
the examination that he had eye contact with the examiner. 
His orientation was intact for person, place, and time. His 
memory seemed intact for both long-term and short-term, 
although he verbalized problems with his memory and the 
examiner had to assume that it was true. The examiner could 
not ascertain any obsessive or ritualistic behavior. His rate 
and flow of speech was normal and lacked irrelevancies or 
illogicalities. He did have panic attacks. He stated that he 
had one before the examination. During a panic attack, he 
would get chest pains and short of breath. He had a feeling 
that the examiner thought was depersonalization, as if he was 
going to leave his own body. The examiner noted that the 
veteran was depressed. He was insomniac and anhedonic and was 
also overeating. The examiner could not find any impaired 
impulse control. The veteran never slept more than two to 
three hours a night and he was always tired when he awakened. 
He had bad nightmares about Vietnam and hallucinated and 
heard people screaming.

The examiner stated that the veteran had severe anxiety. He 
reexperienced events of Vietnam and had thought of killing 
himself. He had marked heightened physiological arousal. The 
GAF score was 50. The examiner noted that the veteran's 
functional status had deteriorated as a result of his PTSD. 
The examiner also noted that the veteran's IQ was low to 
normal.

A January 2006 letter from VA physician, T.V., M.D., states 
that he agreed with the substance of the report of the 
September 2005 VA examiner.  However, Dr. T.V. also stated 
that he disagreed with the GAF score assigned during that 
examination. Dr. T.V. pointed out the veteran had serious 
dysfunction in several major areas of living, including 
social functioning and his inability to hold a job or 
tolerate the stress of working because of his chronic PTSD 
symptoms. Dr. T.V. stated that the veteran's symptoms 
warranted a GAF score in the low 40s and during the years of 
treating the veteran, he had never assigned a GAF score above 
45 and the veteran's functioning usually dictated assignment 
of a score in the mid thirties.

April 2005 to May 2006 VA treatment records show that the 
veteran was alert, engaging, well-groomed and pleasant.  He 
was calm, euthymic, and his speech was goal directed and 
fluent.  He had full range of affect.

A June 2005 VA treatment record shows that the veteran was 
irritable and the examiner found to some extent that his 
irritability was justified due to the lack of assistance from 
VA.

In July 2006, the veteran underwent a VA mental status 
examination and reported that he was a loner and had no close 
friends or social life.  He stated that this worsened in the 
last year. He had no hobbies or interests.  He had no history 
of suicide attempts or violence. He stated that he was 
depressed, anxious, angry, had sleep impairment, and social 
isolation. Mental status examination revealed that he was 
clean and neatly groomed. His affect was normal.  His mood 
was anxious, agitated, and depressed.  The examiner noted 
that he was easily distracted and had a short attention span. 
He was able to do serial sevens and was able to spell a word 
forward and backward. He was oriented to person and place. 
His thought process was unremarkable, but his thought content 
included suicidal ideation, homicidal ideation, phobias, and 
paranoid ideation. He had no delusion and his judgment and 
insight were fair. His intelligence was average. The veteran 
was noted to have sleep impairment that interfered with daily 
activities, as he had daytime sleepiness. He had auditory 
hallucinations that were not persistent. The veteran had 
inappropriate behavior, which included throwing and punching 
things. He interpreted proverbs appropriately and had no 
obsessive or ritualistic behavior. He did have panic attacks 
twice per week that lasted 30 minutes and were moderate to 
severe. There was presence of weekly homicidal and suicidal 
thoughts. His impulse control was good and there were no 
episodes of violence. The veteran was able to maintain 
minimum personal hygiene, but he had problems with daily 
living to include household chores shopping (because he 
avoided crowds), and driving (due to paranoia). His remote 
memory was good, and his recent and immediate memory was fair 
to poor.

The examiner noted that the veteran's PTSD symptoms included 
persistent re-experiencing, which included recurrent and 
intrusive distressing recollections of the veteran's 
stressor. The veteran also had persistent avoidance of 
stimuli, which included efforts to avoid thoughts, feelings, 
or conversations associated with the in-service trauma. He 
also avoided activities, places or people that aroused 
recollections of his trauma and had an inability to recall an 
important aspect of the trauma. He also had a markedly 
diminished interest or participation in significant 
activities. He had a feeling of detachment or estrangement 
from others, restricted range of affect, and a sense of a 
foreshortened future. He also had symptoms of increased 
arousal, which included difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response. The 
severity and frequency of the symptoms was daily and moderate 
to severe. There were no remissions. His usual occupation was 
noted to be heavy construction and he last worked 20 years 
ago.  The veteran reported that he was fired and quit working 
several times because of anger. The veteran was not currently 
employed. The GAF score was 45 for the past year. The 
examiner noted that there was no total occupational and 
social impairment due to the veteran's PTSD symptoms, but the 
veteran's PTSD resulted in deficiencies in the areas of 
thinking, family relations, work and mood. The examiner also 
noted that the veteran had reduced reliability and 
productivity due to his PTSD symptoms.

During his December 2007 Board hearing, the veteran testified 
that he had an isolated life. He was not married and lived 
alone. He did not socialize with anyone, including his 
family. He had flashbacks, which prompted sweats. He would 
also fall off his bed and his heart would beat fast and he 
would shake. The medications left him groggy and caused him 
to lose concentration and he was not able to read the 
newspaper due to lack of concentration.

The medical evidence of record does not show that the 
veteran's symptoms meet the criteria for a rating in excess 
of 70 percent. In this regard, he is not shown to have gross 
impairment in thought processes or communication, persistent 
delusions, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 
Although the veteran is shown to have auditory hallucinations 
on July 2006 VA examination, these were not persistent, which 
is required by the rating criteria for an increased rating. 
Id. Further, the veteran is shown to have suicidal and 
homicidal thoughts, but the record does not indicate that 
there is a persistent danger of hurting himself or others, as 
there have been no attempts at suicide or homicide nor any 
recent hospitalizations related to any attempts of harming 
himself or others. Id. The veteran is not currently working; 
therefore, his PTSD has no affect on his employment. The 
January 2006 VA physician, T.V., M.D., found that the veteran 
had inability to hold a job due to his PTSD; however, the 
more recent July 2006 VA examiner found there to be no total 
occupational or social impairment due to his PTSD. The July 
2006 VA examiner's opinion was based on mental status 
examination and the veteran's subjective reports and 
assertions. The evidence also shows that the veteran had 
intact orientation to person and place, no obsessive or 
ritualistic behavior, normal speech and speech that was goal-
directed, fair judgment and insight, ability to maintain 
personal hygiene, and good long-term memory. In addition, the 
GAF score ranging between 41 and 50 shows that the veteran 
has serious symptoms that correspond to his 70 percent rating 
as he is shown to have occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, and mood. 38 C.F.R. § 4.130, Diagnostic Code 9411. 
Based on the above, the veteran's symptoms do not meet the 
criteria for a rating in excess of 70 percent because he is 
not found to have total occupational and social impairment. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered whether a staged rating for the 
veteran's PTSD, pursuant to Hart, is warranted. However, for 
all the reasons stated above, there is no basis for a staged 
rating of the veteran's PTSD and the claim for an increased 
rating must be denied. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007). As the preponderance of the evidence is against 
the assignment of a disability rating in excess of 70 
percent, the benefit-of-the-doubt rule is not for 
application. 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B. Diabetes Mellitus

The veteran's diabetes mellitus is evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913. Under this Diagnostic Code, a 
20 percent rating is assigned when there is evidence that the 
veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent and a restricted diet. A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet and regulation of activities. A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated. Regulation of 
activities is defined in the criteria for a 100 percent 
evaluation as avoidance of strenuous occupational and 
recreational activities.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records, as well as a report of VA examination. 

On August 2005 VA examination, the veteran reported that he 
had hypoglycemic reactions in the past. He used to have low 
blood sugar when he was first diagnosed with diabetes and 
would pass out, but he had not done that recently, but 
occasionally, if he did not eat, he would have a hypoglycemic 
reaction with sweating and shaking one to two times per week. 
He was never hospitalized for hypoglycemic reactions. He was 
not on a restricted diet except that he watched his sugars 
and carbohydrates and tried to eat healthy foods. He stated 
that he needed to restrict his activities secondary to pain 
in his low back and his left lower extremity, but not 
secondary to his diabetes. A dilated eye examination on July 
2004 revealed no ocular manifestation in either eye related 
to diabetes. Diagnoses included no history of diabetic heart 
disease, hypertension with normal renal function, no evidence 
of diabetic neuropathy, and no evidence of diabetic 
retinopathy as of July 2004.

During his December 2007 Board hearing, the veteran testified 
that his physician had increased the dosage of his medication 
for his diabetes two days previously. He stated that at 
times, he had low blood sugar and would get dizzy. He had 
also fallen before and one week previously.

Based on the above, the Board concludes that the evidence of 
record does not support assignment of a disability rating 
greater than 20 percent for diabetes mellitus for any period 
since the date of the veteran's claim for an increased 
rating. A greater disability rating under this diagnostic 
code provision would require an even more severe degree of 
impairment, which has not been shown by the evidence of 
record. While the evidence indicates the veteran requires 
insulin, the evidence has not shown that regulation of 
activities is required. Rather, the August 2005 VA 
examination report shows that the veteran regulates his 
activities secondary to his low back and left lower 
extremity, which is not at issue. Therefore, the regulation 
of his activities is not secondary to his diabetes.

Under 38 C.F.R. § 4.119, Note (1), VA is to evaluate 
separately complications of diabetes unless they are part of 
the criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered to be part of the 
diabetic process under diagnostic code 7913. The record shows 
that the veteran is in receipt of service connection for 
peripheral neuropathy, impotence, and folliculitis, all with 
current noncompensable ratings. Although the veteran is 
entitled to a 60 percent rating for additional complications 
that would not be compensable if separately evaluated, he 
would also need to have regulation of activities and episodes 
of ketoacidosis or hypoglycemic reactions that require 
hospitalization or twice a month visits to a diabetic care 
provider, which is not shown by the record. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913. Therefore, the veteran's 
symptoms more approximate the criteria for a 20 percent 
rating, as he is shown to require insulin, but does not 
require regulation of activities secondary to his diabetes. 
38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has also considered whether a staged rating for the 
veteran's diabetes, pursuant to Hart, is warranted. However, 
for all the reasons stated above, there is no basis for a 
staged rating of the veteran's diabetes mellitus and the 
claim for an increased rating must be denied. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007). As the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 20 percent, the benefit-of-the-doubt rule is not 
for application. 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C. Impotence

The veteran's impotence is evaluated under 38 C.F.R. § 
4.115b, Diagnostic Codes 7599-7522. Diagnostic Code 7599 
indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27. 
In the present case, the impotence was rated by analogy as 
penis, deformity, with loss of erectile power, evaluated 
under Diagnostic Code 7522. Under Diagnostic Code 7522, a 20 
percent rating is assigned when there is evidence of 
deformity of the penis with loss of erectile power. In every 
instance where the schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

On August 2005 VA examination, the veteran reported that he 
had occasional morning erections. He lived alone and was not 
in a relationship so he did not know whether he could achieve 
vaginal penetration with ejaculation. Physical examination 
revealed no penile deformity. Sensory examination of the 
genital area was within normal limits.

A March 2006 VA treatment record shows that the veteran 
reported trouble maintaining erections, but he did awaken 
with some erections. The diagnosis was erectile dysfunction 
and the veteran had slightly low testosterone in August 2005.
During his December 2007 Board hearing, the veteran testified 
that he had penile deformity. He stated that his penis turned 
to one side and had been reduced in size.

Thus, the veteran experiences erectile dysfunction. However, 
although the veteran asserts that he has deformity of the 
penis, VA examination, performed by a medical professional, 
shows that he does not have any deformity of the penis. 
Hence, while the Board has carefully considered the veteran's 
testimony during the December 2007 Board hearing, his 
subjective report of the severity of the disorder is not 
substantiated by clinical evidence. See Madden v. Brown, 125 
F. 3d 1447, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table) (holding that VA and the Board must 
evaluate the probative value of evidence, with the authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence). As such, a compensable evaluation 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522, is not 
warranted.

The Board has considered whether there is any other schedular 
basis for assigning a higher rating but has found none. There 
is no evidence of removal of the glans of the penis, ratable 
under Diagnostic Code 7521, or removal of half or more of the 
penis, ratable under Diagnostic Code 7520. Nor is there any 
evidence of atrophy or removal of the testis to warrant a 
rating under Diagnostic Codes 7523 and 7524. Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for benefits because the veteran has not had any of 
his penis or testes removed and there is no evidence of 
deformity. In addition, the Board has also considered whether 
a staged rating for the veteran's impotence, pursuant to 
Hart, is warranted. However, for all the reasons stated 
above, there is no basis for a staged rating of the veteran's 
impotence. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

D. Peripheral Neuropathy

The veteran's peripheral neuropathy of the bilateral 
legs/feet is currently rated as noncompensable for each lower 
extremity, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild." A 20 percent rating is warranted for an extremity 
when incomplete paralysis is "moderate" and a 40 percent 
rating is warranted when incomplete paralysis is "moderately 
severe." Severe incomplete paralysis warrants a 60 percent 
rating and complete paralysis warrants an 80 percent rating. 
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combined with application of the bilateral 
factor. 38 C.F.R. § 4.124a.

On August 2005 VA examination, the veteran reported that he 
had left lower extremity pain, although he stated it was 
secondary to his back condition. He currently complained of 
daily pain in the left thigh and left knee area that radiated 
up towards his low back. He also reported having flare-ups, 
usually in the wintertime or in the cold or rainy weather. He 
reported that during flare-ups, he had increase in pain, 
weakness, and fatigability and lack of endurance.  He also 
had incoordination during flare-ups and his left lower 
extremity would give out on him. During his flare-ups, he 
stated that he was functionally quite impaired because he was 
scared of falling. He also reported the sensation of electric 
shocks down his whole left lower extremity when he was having 
flare-ups. He had daily numbness in parts of his left lower 
extremity. He stated that this condition interfered with his 
daily activities, as he often needed help with cooking, 
cleaning, driving, and yard work. Physical examination 
revealed a decrease to light touch and pinprick in an L5 
distribution. Otherwise, the sensory examination of the lower 
extremities was normal. He had normal sensation to pinprick, 
light touch, temperature, position sense, and vibratory in 
the entire right lower extremity, and minimal decrease in 
light touch and pinprick in L5 distribution inconsistently in 
the left lower extremity, with intact sensation to 
temperature, vibratory, and position sense in the entire left 
lower extremity, including the L5 distribution. Light touch 
and pinprick were intact throughout the remainder of the left 
lower extremity. His motor examination of the lower 
extremities was normal. There was no evidence of loss of 
joint motion in the lower extremities.

During his December 2007 Board hearing, the veteran testified 
that he had tingling and numbness in his feet. He also had 
sharp pain in his feet that was worse with cold weather. He 
had fatigue pain that limited his ability to walk. He had 
shaking in his legs that occurred in his calves and traveled 
up to his thighs in both legs.

The evidence indicates that the veteran's peripheral 
neuropathy of the bilateral legs/feet manifests with decrease 
in light touch and pinprick in the L5 distribution. However, 
he had normal sensation in other areas of the lower 
extremity, and the decrease in sensation in L5 distribution 
was shown to be minimal. Motor examination was normal and he 
was not shown to have any deficits in his reflexes. 
Therefore, the evidence of record does not indicate that the 
veteran's peripheral neuropathy of the bilateral legs/feet 
reaches the level of "mild" to warrant a compensable 
rating. 38 C.F.R. § 4.124a, Diagnostic Code 8520. Hence, a 
compensable rating for peripheral neuropathy of the bilateral 
legs/feet is not warranted. In addition, the Board has also 
considered whether a staged rating for the veteran's 
peripheral neuropathy of the bilateral legs/feet, pursuant to 
Hart, is warranted. However, for all the reasons stated 
above, there is no basis for a staged rating of the veteran's 
peripheral neuropathy of the bilateral legs/feet.


ORDER

New and material evidence having been submitted, the claim 
for service connection for right wrist traumatic arthritis is 
reopened.

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A compensable rating for impotence is denied.

A compensable rating for peripheral neuropathy of the 
bilateral legs/feet is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for right wrist 
traumatic arthritis, on the merits, and a nerve condition of 
the neck, and the claims for increased ratings for a scar on 
the left ring finger and folliculitis is warranted.

Regarding the claims for service connection for right wrist 
traumatic arthritis and a nerve condition of the neck, the 
veteran has a current diagnosis of status post right wrist 
replacement in 1985, and the first evidence of a disability 
of the right wrist is shown in an October 1978 VA examination 
report that shows residuals injury right wrist with 
degenerative arthritis. Further, the veteran has current 
diagnoses of cervical radiculopathy, degenerative joint 
disease of the cervical spine, and cervical stenosis. The 
veteran claims that he injured his right wrist and his neck 
while in service when his jeep overturned. He also submitted 
a lay statement from R.T. corroborating his statements 
regarding the jeep accident. As the veteran has current 
diagnoses of a right wrist disability and a neck disability 
and is shown to have had a jeep accident in service, during 
which he asserts he injured his right wrist and his neck, a 
VA examination is necessary to determine whether there is a 
relationship between the current right wrist disability and 
neck disability and the in-service jeep accident. It is well-
settled that in its decisions, the Board may not rely upon 
its own unsubstantiated medical opinion. Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the veteran's claimed disabilities are 
related to his service.

Regarding the veteran's claim for a compensable rating for 
the scar on the left ring finger, an August 2005 VA 
examination revealed no pain in the scar on examination. It 
was not tender to palpation. There was also no limitation of 
motion or other limitation of function caused by the scar.

However, during his December 2007 Board hearing, the veteran 
testified that the scar would hurt him when he touched it. He 
felt that he had nerve pain in relation to the scar. He did 
not have any feeling on the scar unless he touched it, and 
then he would have pain that would radiate to his neck. He 
also had a problem with range of motion of the finger and 
during the hearing, when the veteran attempted to make a fist 
with his left hand, it was noted that the left hand began to 
shake. Based on the veteran's testimony during the Board 
hearing, the veteran is asserting that his scar on the left 
ring finger has worsened since the most recent VA 
examination. Given the allegation of worsening disability, 
and that the veteran's most recent examination is over two 
years old, the veteran should be afforded a new examination 
to obtain pertinent findings to assess the current severity 
of his scar on the left ring finger. See 38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Regarding the veteran's claim for a compensable rating for 
folliculitis, the veteran underwent a VA examination in 
August 2005. The veteran is rated for folliculitis using 
38 C.F.R. § 4.118, Diagnostic Code 7813, pursuant to which 
dermatophytosis is rated. This diagnostic code requires 
rating these disabilities as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-
7805), or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 
7813. The Board notes that the August 2005 VA examination 
report does not address the specific rating criteria 
pertinent to these diagnostic codes, as the examination does 
not indicate the percentage of body or exposed portions of 
the body affected, or any of the specific criteria outlined 
in 38 C.F.R. § 4.118, Diagnostic Code 7800 for disfigurement 
of the head, face, or neck. Neither does the examination 
address the remaining pertinent criteria for Diagnostic Codes 
7801-7805. Therefore, the Board finds that another VA 
examination is necessary that addresses the specific rating 
criteria for 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 
(2007).

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations at an appropriate VA medical facility. The 
veteran is hereby advised that failure to report to the 
scheduled examinations, without good cause, may well result 
in a denial of the claims for service connection and shall 
result in a denial of the claims for increased ratings. See 
38 C.F.R. § 3.655 (2007). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
veteran fails to report to the scheduled examinations, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the date and time of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Albuquerque, New Mexico, dated up to 
May 2006. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). The RO must obtain all outstanding 
pertinent medical records from the Albuquerque VAMC since May 
2006, following the procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requesting records from Federal 
facilities.

Regarding notice as required by Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008) (discussed above), 
the Board notes that the veteran has not been provided the 
specific notice required in relation to his claims for 
compensable ratings for a scar on the left ring finger and 
folliculitis. Therefore, in the interest of due process, the 
Board finds that the RO/AMC should send a letter to the 
veteran that meets the requirements of Vazquez-Flores, to 
include the requirements necessary to substantiate a claim 
for an increased rating, what evidence VA will provide, what 
evidence the veteran is to provide, and that the veteran 
should submit any evidence in his possession that pertains to 
the claims. See Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The Board notes that action by the 
RO/AMC is required to satisfy the notification provisions of 
the VCAA. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

On remand, the RO/AMC should, through VCAA-compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims for compensable 
ratings for a scar on the left ring finger and folliculitis. 
See 38 U.S.C.A § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain from the 
Albuquerque VAMC all pertinent records of 
evaluation or treatment of the veteran's 
right wrist, neck disability, scar on the 
left ring finger, and folliculitis, from 
May 2006 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records or responses received should be 
associated with the claims file.

2. The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claims for 
compensable ratings for a scar on the left 
ring finger and folliculitis.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claims. The letter should 
also include specific notice required by 
the recent Court case, Vazquez-Flores v. 
Peake (cited to above). To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record. The letter should also 
include a summary of the evidence currently 
of record that is pertinent to the claim.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3. If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159. All records and 
responses received should be associated 
with the claims file. If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.


4. After all available records and responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
examinations by physician(s) at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each individual designated to 
examine the veteran, and the report(s) of 
the examinations should include discussion 
of the veteran's documented medical 
history and assertions. All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. The physician(s) 
should set forth all examination findings, 
along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

Right Wrist and Neck Disabilities
The examiner must review all pertinent 
records associated with the claims file, 
particularly the veteran's service medical 
records, the July 1989 and August 1994 lay 
statements from R.T. that describe the 
veteran's jeep accident in service, the 
veteran's assertions during the December 
2007 Board hearing, the initial diagnosis 
of a right wrist disability found in an 
October 1978 VA examination report, and 
the initial findings of neck symptoms 
found in a November 1997 VA treatment 
record. Accepting the veteran's assertions 
and R.T.'s assertions regarding the jeep 
accident as credible, the physician should 
offer an opinion as to whether the veteran 
has a current right wrist disability 
and/or a current neck disability that is 
causally or etiologically related to the 
in-service jeep accident, although there 
are no findings in the veteran's service 
medical records or upon separation from 
service of complaints, treatment, or 
diagnoses of such disabilities.

Scar on Left Ring Finger
The physician should document the size of 
the veteran's scar, whether the scar is 
superficial, unstable, painful on 
examination, results in limitation of 
motion, or results in limitation of 
function. The examiner should also document 
any neurological impairment related to the 
scar.

Folliculitis
Regarding any active condition, the examiner 
should specifically address:

a) The percentage of the entire body and 
percentage of exposed areas affected; and

b) The type of treatment in the last 12-
month period, with specific notation of any 
systemic therapy (i.e., corticosteroids or 
other immunosuppressive drugs) and the 
duration of the therapy.

With respect to any associated scarring, the 
examiner should, if possible, provide a 
measurement of the length and width of the 
scars as well as the areas of the scars in 
terms of square inches. The examiner also 
should indicate whether such scars are 
superficial, unstable, and painful on 
examination and/or cause limitation of 
motion or function.

Regarding any disfigurement of the head, 
face, or neck, the examiner should:

(a) Identify whether there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of a feature or a 
paired set of features.

(b) Indicate the scar measurements; surface 
contour; adherence to underlying tissue; 
hypo- or hyper-pigmentation; abnormal skin 
texture; missing underlying soft tissue; 
induration, and inflexibility. 

The examiner should specifically note 
whether the following exist for scars on the 
head, face, or neck:
*	Scar 5 or more inches (13 or more cm.) in 
length. 
*	Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
*	Surface contour of scar elevated or 
depressed on palpation  
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
*	Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

5. If the veteran fails to report for the 
scheduled examination(s), the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


